Citation Nr: 1204507	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic left knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for a left knee disability. 

During the pendency of the appeal, the location of the Veteran's residence changed and as a result, the jurisdiction of his appeal was initially transferred to the RO in Chicago, Illinois.  Subsequently, the Veteran changed the location of his residence again, and, due to this second change in the location of the Veteran's residence, the jurisdiction of his appeal has been transferred to the Winston-Salem RO in North Carolina. 

In September 2010, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) in Washington, D.C. for further procedural and evidentiary development.  The Board noted that the Veteran's residence had changed several times since he filed his appeal and requested that all required notification be sent to the Veteran's most recent address of record and that the jurisdiction of the Veteran's appeal be transferred to either the Winston-Salem RO, or the appropriate RO if the Veteran notifies VA that he has moved outside of the state of North Carolina.  The Board also requested that the AMC procure copies of any left knee treatment the Veteran may have received since his discharge from active service and that the AMC schedule him for an appropriate VA examination to determine the nature and etiology of any left knee disability that he may have.  

In an October 2010 letter addressed to the Veteran's most recent address of record, the AMC provided the Veteran with an authorization and consent form (VA Form 21-4142) and asked that he provide any additional information with regard to any left knee treatment that he has received.  The AMC also informed the Veteran that the VA medical facility nearest him would schedule him for an examination in connection with his claim.  In an October 2010 statement, the Veteran indicated that he has not sought or received any additional left knee treatment since his separation from service.  In October 2010, the AMC initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in March 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  Thus, the agency of original jurisdiction (AOJ) has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue adjudicated herein has been obtained.

2.  At no time during the current appeal period has the Veteran been diagnosed with a left knee disability that is causally or etiologically related to his active duty.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006); 38 U.S.C.A. § 5103(a); & 38 C.F.R. § 3.159(b).  VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in June 2005 prior to the currently appealed rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Further, the June 2005 letter satisfied the duty to notify provisions concerning the service connection claim adjudicated herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought (e.g., the direct service connection aspect of this appeal), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  

Also, in March 2007, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the March 2007 correspondence was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence.  Also, his claim was then readjudicated, most recently in September 2011 when a supplemental statement of the case (SSOC) was issued.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board acknowledges that the June 2005 correspondence did not specifically inform the Veteran of the information or evidence needed to substantiate his claim for service connection for a left knee disability on a secondary basis.  However, in a December 2011 statement, the Veteran (through his representative) discussed the elements required to prevail on the issue of entitlement to secondary service connection, and asserted that the Veteran's service-connected bilateral ankle, right knee, and low back disorders caused, or aggravated, a chronic left knee disability.  As the Veteran has exhibited actual knowledge of the information or evidence needed to substantiate the secondary service connection aspect this claim, the Board finds that any VCAA notification omission is harmless error.  

In addition, the duty to assist the Veteran has also been satisfied with regard to his left knee claim.  All identified and available private treatment records, as well as VA examination reports pertinent to the years after service, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Despite being given the opportunity to do so, the Veteran has neither submitted nor identified any additional, available post-service VA or private clinical records pertaining to his claim, and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  Indeed, in his October 2010 statement, the Veteran indicated that he has neither sought nor received left knee treatment since his separation from service. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the September 2010 Board Remand, the Veteran was provided a VA examination in March 2011 in connection with his claim for service connection for a left knee disability.  The Board finds the March 2011 VA examination to be adequate.  The examiner indicated that the Veteran's claims file had been reviewed in conjunction with the examination.  The examination also included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion of his medical history, and a thorough physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  However, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise (with the claimant prevailing in either event) or whether a fair preponderance of the evidence is against the claim (in which event the claim must be denied).  See Gilbert, 1 Vet. App. at 54.  

The Board notes that the Veteran served during the Gulf War era.  However, there are no records reflecting that he had actual service in the Persian Gulf, or any of the surrounding regions.  Indeed, his DD 214 reflects that he did not have any foreign service.  Based on these facts, as well as his contentions that his current left knee disability is the result of an in-service injury, and/or was caused or aggravated by a service-connected disability (and is not the result of an undiagnosed illness), the Board will not address further the matter of an undiagnosed left knee condition.  

Rather, in the present appeal, the Veteran contends that he suffers from a left knee disability as a result of an in-service injury or, alternatively, as secondary to his current service-connected bilateral ankle, right knee, and/or low back disorders.  See May 2007 substantive appeal and December 2011 Appellant's Post-Remand Brief.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a left knee disability on either a direct, or a secondary, basis.  According to service treatment records (STRs), on May 1980 and September 1980 examination reports, the clinical evaluations of the Veteran's lower extremities were shown to be normal, and he denied any history of knee problems in his medical history reports.  The Veteran underwent routine physical examinations in October 1983, October 1985, March 1988, and December 1991, all of which were clear for any complaints, notations, treatment or diagnosis of knee problems.  Indeed, in his substantive appeal, the Veteran claimed to have injured his left knee in 1993 while playing volleyball, and a review of his STRs reflect that he first presented at the military clinic in February 1996 after injuring his left foot while playing basketball.  The treatment provider noted that the Veteran had a history of a tendon injury in his left knee.  A September 1999 health record reflects that the Veteran was seen again with complaints of on-going pain and swelling in his left knee that arises whenever he runs.  It was noted in this report that these symptoms stemmed from an old volleyball injury that occurred in 1993.  A June 2001 medical report issued from a private physician at the Southeast Texas Associates shows that the Veteran was treated for, and diagnosed with, osteoarthritis of his lower leg.  However, it is unclear as to whether this diagnosis pertains to his right leg or left leg.  The Veteran was subsequently seen at the Physical Therapy Department at the Naval Hospital in December 2004 with complaints of left knee pain.  While the treatment provider assessed him with patellofemoral pain syndrome and degenerative joint disease (DJD), it appears these were diagnoses for his right knee condition.  The remainder of the Veteran's STRs is clear for any complaints of, treatment for, or diagnoses of a left knee disability, and, on the last physical examination report of record dated in February 1999, the Veteran denied a history of any knee problems.  

In several statements, the Veteran has indicated that his service treatment records during his period of service with the U.S. Coast Guard Marine Safety Detachment unit, between the summer of 1991 and the summer of 1994, have been misplaced and are currently missing from the record, and therefore notations and document entries regarding his in-service left knee injury at the time it occurred are not available.  However, despite the fact that these records may be missing from the record, the Board acknowledges the available service treatment records which document the Veteran's in-service left knee injury and resultant symptoms, and accepts the Veteran's statement that he injured his left knee in service as true.

Further, the Board observes that the first post-service evidence of record pertaining to the Veteran's left knee disability is his May 2005 claim, which was filed several months prior to his separation from service.  

The Veteran was afforded a comprehensive Department of Defense (DoD) VA examination, which according to the examiner is considered to be the initial post-discharge examination for the Veteran, in May 2005.  During the evaluation, the Veteran was interviewed regarding his medical history and described a history of bilateral knee pain that persists on a daily basis.  During the orthopedic portion of the examination, the Veteran complained of recurrent swelling in his knees whenever he performs any kind of activity and added that it always takes two weeks for the swelling to subside.  According to the Veteran, he is unable to participate in any significant running activities without pain and swelling in his knees.   

Upon physical examination of both lower extremities, the VA examiner observed no signs of swelling or local tenderness in the bilateral knees, and noted that the Veteran can "easily flex from zero degrees to one hundred fifty degrees" without any pain or weakness during his range of motion exercises.  According to the examiner, the Lachman and Drawer signs tests produced negative results, and the Veteran was not shown to have restricted movement, or any additional impairment resulting from lack of endurance or lack of coordination during repetitive motion.  The examiner further observed no evidence of effusion or crepitus in the Veteran's left knee during range of motion and described the Veteran's ligaments as intact.  According to the examiner "[t]here is significant synovial thickening of the right knee and none on the left."  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral knee pain, but added that he found no significant abnormalities of the knees, other than a chronic synovitis of the right knee.  

A private treatment report dated in April 2007 reflects that the Veteran was seen at the Physical Therapy Services Center, at which time range of motion exercises were conducted.  Based on the report, the Veteran was shown to have flexion to 135 degrees, extension to 43 degrees and abduction to 117 degrees in his left knee. The physical therapist did not recommend further evaluation or treatment based on these results. 

Pursuant to the Board's September 2010 Remand, the Veteran was afforded another VA examination in March 2011, at which time the examiner reviewed the Veteran's claims file and interviewed the Veteran regarding his medical history.  The Veteran reported to have injured his left knee in 1993 while he was in the military, and specifically while participating in a game of volleyball during a physical training exercise.  According to the Veteran, he underwent radiographic testing  of his left knee at the time of the injury, and the results were negative.  He claims to have experienced continuing pain and swelling in his left knee since this injury and states that these symptoms arise whenever he drives, walks, or stands for longer than one hour.  According to the Veteran, the pain in his left knee has improved with medication, and he has not had any episodes of dislocation or recurrent subluxation.  

Upon physical examination of the lower extremities, the examiner described the Veteran's gait as normal and observed signs of tenderness but no deformity or instability in the left knee.  During the range of motion exercises, the examiner did not observe any objective evidence of pain with active motion or any limitation of motion during repetitive movement.  According to the examiner, the supporting medical documentation for the Veteran did not demonstrate chronic left knee pain, redness, swelling or discomfort.  The Veteran also underwent X-rays of his left knee, and, based on the examiner's review of the X-ray report, the results revealed a normal left knee with normal bones, joints and soft tissues and with no evidence of a fracture.  Based on his review of the Veteran's medical records, as well as his discussion with, and physical examination of the Veteran, the examiner concluded that the Veteran had left knee pain that was less likely than not caused by service.  

While both the May 2005 and March 2011 examiners have acknowledged the Veteran's symptoms in his left knee (to include pain and swelling), to the extent that the Veteran experiences pain in his left knee, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Here, neither VA examiner has identified a current diagnosis of a left knee disability, and indeed a review of the entire medical evidence of record is completely absent for a diagnosis of a left knee disability.  Thus, the Veteran has not been diagnosed with a left knee disability at any point during the instant appeal period.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Because the medical evidence in the current appeal does not establish that the Veteran has been diagnosed with a left knee disability at any point during the pendency of his claim, the Board finds that he has not been shown to have a current left knee disability that manifested during service or is causally or etiologically related to an event, disease, or injury in service.  

In this regard, the Board acknowledges the Veteran's assertions that he has a left knee disability that is related to his service-connected bilateral ankle, right knee, and lower back disorders.  The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  However, the fact remains that the objective medical evidence of record does not demonstrate that the Veteran currently suffers from a diagnosed disorder of his left knee.  As such, service connection for a left knee disability is not warranted on a secondary basis either.  

The Board acknowledges the Veteran's belief that he has a left knee disability that is related to his military service, to include a service-connected disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a left knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to a diagnosis of such a disability have no probative value.

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic left knee disability on direct, and secondary bases.  The benefit of the doubt provisions do not apply.  Service connection for a left knee disability is not warranted.  


ORDER

Entitlement to service connection for a chronic left knee disability, to include as secondary to a service-connected disability, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


